Citation Nr: 0305991	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Jose Reyes 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active guerrilla service with a recognized 
organization from October 1944 to April 1945, followed by 
regular service with the Commonwealth Army of the Philippines 
from April 1945 to June 1945.  The veteran died in 
February 1994.  The appellant is his son. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Manila, Republic of 
the Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death.  The original appeal was filed 
by the veteran's widow, the mother of the present appellant.  
That appeal was terminated following her death in 
August 1995.  A claim subsequently filed by the present 
appellant in May 1997 was denied in May 2000.  On its 
preliminary review of the appeal in March 2001, the Board 
remanded the claim to the RO to clarify the identity of the 
appellant's guardian or representative and to accord the RO 
an opportunity to explain the basis for its failure to 
recognize the appellant as a "helpless child" of the veteran 
(See 38 C.F.R. § 3.57(a) (2002) (the term "child" includes a 
person who is unmarried and who, before attaining the age of 
18 years, became permanently incapable of self-support).  The 
RO was also asked to readjudicate the claim in light of the 
newly-enacted Veterans Claims Assistance Act of 2000 (VCAA).  

The Board remanded the case a second time in September 2002 
with a request that the RO reexamine the adequacy of a power 
of attorney executed by the veteran to designate a 
representative, Mr. Reyes.  The RO was further asked to 
notify the appellant, pursuant to the requirements of the 
VCAA, of the non-receipt of records from a Dr. Dante and a 
Dr. Estrada and to provide additional information to the 
appellant concerning VA efforts to obtain this evidence.  
Pursuant to the remand, the RO sent the appellant a letter in 
November 2002 advising that Dr. Dante and Dr. Estrada had 
been requested to submit treatment records but that no reply 
had been received from either.  The appellant was advised 
that he was being given an opportunity to obtain the 
treatment records from these physicians or, alternatively, to 
complete an enclosed form that would authorize their release 
to the VA.  Neither the requested records nor a response from 
the veteran was received.  The RO thereafter continued its 
prior denial of service connection for the cause of death and 
returned the case to the Board for further review on appeal.  

The Board finds that the actions by the RO were adequate to 
satisfy the requirements of the September 2002 Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  The complex 
procedural issues that have delayed the issuance of a final 
decision on appeal have been resolved and the Board may now 
proceed to adjudicate the merits of the appellant's claim.  


FINDINGS OF FACT

1.  The veteran died in February 1994 due to cardiopulmonary 
arrest secondary to uremic encephalopathy, secondary to 
chronic renal insufficiency, secondary to obstructive 
nephropathy.  

2.  The veteran did not establish service connection for any 
disability during his lifetime. 

3.  The competent medical evidence of record does not 
demonstrate that a chronic genitourinary disease was manifest 
during service or until many years after separation from 
service or that the post service genitourinary disease was 
related to service.  

4.  The record does not contain competent medical evidence 
that any disability of service origin caused or substantially 
hastened the veteran's death.  


CONCLUSIONS OF LAW

1.  Obstructive neuropathy and its complications were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 and Supp. 2002).  

2.  A disability that was incurred in or aggravated in active 
military service did not contribute substantially or 
materially to bring about the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107, 7104 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for the cause of the 
veteran's death were explained in the statement of the case 
and in subsequent supplemental statements of the case.  The 
Board's remands have apprised the appellant of the need for 
medical records as a basis for adjudicating his claims.  The 
supplemental statement of the case issued by the RO in 
December 2002 following the second remand set forth in full 
the regulations that implement the VCAA.  

In addition, the record shows that during the course of the 
claim the RO has furnished notice that medical evidence was 
needed to substantiate the claim and provided forms to 
authorize the release of private medical records for VA use.  
A letter was mailed to the appellant for this purpose in 
November 2002 but no reply was received.  The essence of the 
approach set forth in the RO development letters was to 
allocate the responsibility for procuring evidence between 
the appellant and VA such that the VA would make official 
requests for all records for which the appellant provided 
adequate identifying information and executed release 
authorizations.  In the aggregate, the statement of the case, 
the supplemental statements of the case, the Board remands 
and the RO letters are sufficient to put the appellant on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible pursuant to the 
Board's expanded duty to assist.  All known treatment records 
have either been obtained or requested.  The veteran's 
service department records have been obtained, as have the 
documents associated with the veteran's final 
hospitalization.  To the extent that the Board can ascertain, 
there are no additional actions that the Board can undertake 
to develop the record that might prove fruitful in 
substantiating the appellant's claim.  The attempts to obtain 
records from Dr. Dante and Dr. Estrada proved futile in the 
absence of cooperation by the appellant.  The Board is unable 
to request searches for additional evidence without the 
active cooperation of the appellant and is under no 
obligation to do so.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the appellant's behalf.  

Factual background  

The veteran died in February 1994 at the Veterans Memorial 
Medical Center (VMMC) in Manila.  According to the official 
certificate of death, the cause of death was cardiopulmonary 
arrest secondary to uremic encephalopathy, secondary to 
chronic renal insufficiency, secondary to obstructive 
nephropathy.  At the time of his death, service connection 
was not in effect for any disability.  

A processing affidavit for Philippine Army personnel lists no 
wounds or illness incurred during the veteran's period of 
guerrilla service.  An April 1945 examination for the purpose 
of enlistment in the Army of the Philippines shows that all 
of the veteran's bodily systems were reported as normal.  No 
genitourinary abnormalities were noted.  

The veteran filed his original claim for VA disability 
compensation in July 1990.  He reported having been treated 
for a urinary tract infection since 1946 and stated that he 
had been treated for a mental disability at a mental hospital 
in March 1946.  Received in support of the claim was a 
May 1990 statement from V. N. Santa Maria, M.D., who reported 
that he had treated the veteran from 1946 to 1954 for 
pulmonary tuberculosis and urinary tract infection. 

Medical records from the Veterans Memorial Medical Center 
covering the period from November to December 1988 were 
received.  The records show that during a hospitalization 
during those months, the veteran was treated for 
nephrolithiasis of the left kidney, cystolithiasis and benign 
prostatic enlargement.  An ultrasound report dated in 
December 1988 from the Santo Tomas University Hospital notes 
a finding of a left kidney stone and a cyst of the right 
kidney.  

An October 1990 statement from a records officer at the 
National Center for Mental Health certified that the veteran 
had been confined at that facility from February to 
October 1955 for schizophrenia. 

A May 1991 affidavit from [redacted], states that after 
World War II the veteran was afflicted with a mental ailment 
manifested by incoherence of speech and an inclination for 
violence.  As a result of the mental aberration, the veteran 
was incarcerated for inflicting serious physical injuries on 
his wife.  Also received was a May 1991 joint affidavit 
signed by 60 people who indicated that they were aware that 
the veteran had suffered from a mental disability as early as 
1946.  

By a decision issued in March 1992, the Board upheld the RO's 
denial of service connection for schizophrenia.  In 
March 1993 the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims d States) (Court) affirmed the March 1992 Board 
decision.

The veteran and his wife testified at a hearing at the RO in 
October 1993 in connection with a request to reopen a 
previously denied service connection claim.  At the hearing 
the veteran submitted a September 1993 statement from V. 
Estrada, M.D., who reported that the veteran had been her 
former patient from 1946 up to 1967 off and on for treatment 
of anxiety neurosis, pulmonary tuberculosis, a mental 
ailment, and "kidney."  

Records from the Veterans Memorial Medical Center show that 
the veteran was admitted to that facility in January 1994 for 
treatment of obstructive uropathy.  His condition 
deteriorated and he died in February 1994, during this 
hospitalization.  The final hospital summary shows diagnosis 
of chronic renal insufficiency secondary to obstructive 
nephropathy, and arteriosclerotic heart disease. 

Legal criteria  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2002).  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related thereto. For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312 (2002).  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including nephritis and psychoses, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Discussion  

During his lifetime the veteran filed claims for service 
connection for genitourinary, respiratory and psychiatric 
disorders which were denied by the RO or the Board or both.  
However, under the law, a claim for service connection for 
the cause of death is treated as a new claim regardless of 
the status of the adjudication of disability claims brought 
by the veteran during his lifetime.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); See also 38 C.F.R. § 20.1106 (2002) 
(except [under circumstances not here applicable], issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime).  Consequently, the 
appellant is not subject to the requirement that new and 
material evidence be submitted to reopen a previously 
disallowed claim and is entitled to a de novo review of the 
issue of entitlement to service connection for cause of the 
veteran's death without regard to the unsuccessful outcomes 
of the veteran's claims.  See 38 U.S.C.A. § 5108 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  

Although the appellant's contentions are not spelled out in 
detail, the gist of his argument appears to be that the 
veteran began to experience ill health in 1946 shortly after 
separation from service, that he received medical treatment 
for kidney and psychiatric disorders in 1946, and that these 
conditions ultimately brought about his death in 1994.  It 
should be noted that both nephritis and schizophrenia, a 
psychosis, qualify for service connection under the 
provisions of law establishing a one-year presumption of 
service incurrence if shown to have been manifest to a degree 
of 10 percent or more within one year of separation from 
service.  

There are no medical records on file that describe the 
veteran's physical and mental condition during his period of 
guerrilla service, though a processing affidavit at the end 
of such service notes the absence of any wounds or illnesses.  
Medical records from the Philippine Army service are limited 
to a physical examination at entrance which showed no 
abnormalities.  There is no evidence of record that would 
permit the granting of direct service connection for a kidney 
disease or any other disability.  

The medical evidence of record pertaining to the one-year 
presumptive period following separation from service is 
limited to the May 1990 statement from Dr. Santa Maria and 
the September 1993 statement from Dr. Estrada, both of whom 
report having treated the veteran beginning in 1946.  

The Board must assess the credibility and weight of this and 
all other lay and medical evidence to determine its 
credibility and probative value, state which evidence it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

The Court has stated that in evaluating the probative value 
of medical evidence:

[t]he probative value of the medical evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, 
and the medical conclusion that the physician 
reaches. . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  

The Board is unable to find that the medical statements 
provided by either Dr. Santa Maria or Dr. Estrada are 
entitled to probative weight in adjudicating the appellant's 
claim.  The reports were prepared many decades after the 
dates of the actual treatment reported.  Since there is no 
evidence of actual treatment records, it must be assumed that 
the reports were prepared by memory.  The Board finds such 
remote recollections are entitled to no real probative weight 
since it is impossible to rely upon their accuracy as to 
manifestations or dates at such an extreme remote.  In 
addition, even if it is assumed arguendo, but not conceded, 
that the veteran was treated for kidney symptoms of some kind 
during the first year following service, it does not 
necessarily follow that service connection is warranted.  The 
one-year chronic disease presumption extends to nephritis 
only, not to any and all ailments that may affect the 
kidneys.  The record does not demonstrate that the veteran 
had nephritis at any time during his lifetime; the kidney 
disease treated at the Veterans Memorial Medical Center was 
obstructive neuropathy, not nephritis.  The fact that 
Dr. Santa Maria and Dr. Estrada were treating physicians does 
not enhance the credibility of their reports.  Furthermore, 
the Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem 
v. Brown, 4 Vet. App. 169, 176 (1993).  As stated by the 
Court in Guerrieri at 473, "[w]hile it is true that [the 
Board] is not free to ignore the opinion of a treating 
physician, the [Board] is certainly free to discount the 
credibility of that physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 91, 101 (1992).  

The other evidence submitted in support of the claim consists 
of medical evidence showing that the veteran was treated for 
a post service psychiatric disease that a number of people 
who have provided statements in support of the claim allege 
to have been present shortly after service.  The statements 
by lay individuals cannot be accepted as medical evidence of 
the existence of a psychiatric disorder; medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
More fundamentally, there is nothing in the record that would 
tend to establish that a psychiatric disorder caused or 
materially contributed to bringing about the veteran's 
ultimate demise, even if such disorder were a psychosis 
manifested within one year after separation.  

Accordingly, the Board must find that a preponderance of the 
evidence of record is against the appellant's claim for 
service connection for the cause of the veteran's death.  
Since the positive and negative evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



                       
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

